Citation Nr: 1236824	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits from 40 percent to 10 percent, effective from February 2009 to October 2009, due to incarceration for a felony conviction was proper.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDING OF FACT

The Veteran was incarcerated due to a felony conviction for the time period from December 2008 to October 2009, and the RO correctly reduced the Veteran's compensation rate to 10 percent effective February 2, 2009.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits to a 10 percent evaluation, effective from February 2009 to October 2009, due to incarceration for a felony conviction was proper. 38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute and the law is dispositive.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

Reduction of compensation benefits

At the outset, the Board will summarize the facts of this case, according to an October 2009 letter from the Veteran's criminal defense attorney and the incarceration documents of record.  The Veteran was arrested in June 2008 for disturbing the peace and resisting arrest.  He was initially incarcerated from June 2008 through July 2008 because he could not make his bond.  He made his bond in mid-July 2008 and a trial was held in December 2008.  He was found guilty of resisting arrest, but not guilty of breach of peace.  Due to violation of a pre-existing probation, however, he was sentenced to one year imprisonment.  The underlying controlling offense resulting in his imprisonment was Risk of Injury to a Minor, of which he was convicted in November 2005.  The sentence for this crime included 5 years probation, which was in effect at the time of the June 2008 incident.  Risk of Injury to a Minor constitutes either a Class B or Class C felony in the state of Connecticut depending on factual circumstances.  Conn. Gen. Stat. § 53-21 (2012). 

The Veteran was incarcerated within the Connecticut Department of Corrections on December 3, 2008.  He was released on October 22, 2009.

The record indicates that, at the time of the Veteran's incarceration on December 3, 2008, service connection was in effect for chronic lumbosacral strain with osteochondritis at L3-4, rated as 40 percent disabling.

Having received credible, undisputed information that the Veteran remained incarcerated for more than 60 days in a state correctional facility for a felony conviction, in June 2009, the RO proposed to reduce the compensation based on the incarceration.  The notice stated that the Veteran had 60 days to submit evidence or contentions regarding this matter.  The letter also informed him of his appellate rights, to include a hearing before VA.  As noted above, in October 2009 a hearing was held before a DRO at the RO.

In December 2009, the RO reduced the Veteran's compensation to the 10 percent rate, effective February 9, 2009, the 61st day of felony incarceration.  Such reduction was consistent with the law and regulation, which provides a limitation on payment of compensation to persons incarcerated for conviction of a felony.  Any person who is entitled to compensation who is incarcerated in a state penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a Veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a), (d).

Withholding of compensation benefits by VA is required in this case because the four criteria for when withholding must occur under the governing statute are met: (1) the Veteran was incarcerated, (2) the incarceration was in a State penal institution, (3) the incarceration exceeded 60 days, and (4) the incarceration was for conviction of a felony.  38 C.F.R. § 3.665.
According to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  As noted above, the RO issued a letter in June 2009, which informed the Veteran of a proposal to reduce his disability compensation due to his incarceration, effective February 2, 2009 (the 61st day of incarceration), and that he had 60 days in which to submit evidence or contentions regarding this matter.  As such, he was properly notified of the proposed reduction and the reasons for the reduction.  He was given a full opportunity to respond to the proposed reduction, in accordance with 38 C.F.R. § 3.665, and did respond in writing in July 2009 and through testimony at his October 2009 hearing.  Based on this evidence, VA has met the requirements for notification under 38 C.F.R. § 3.103.

Essentially, the Veteran argues that the reduction was improper because his incarceration did not result from a new felony conviction, but rather, from a misdemeanor violation.  The Board disagrees.  As stated by the Veteran's own criminal defense attorney, he was sentenced to 1 year imprisonment due to violation of the terms of probation of an underlying felony conviction.  In other words, the Veteran was reincarcerated to continue serving his uncompleted criminal sentence for the underlying felony conviction.  

He also argues that his low back disability did not go away during his period of incarceration, but rather, was actually exacerbated by the incarceration.  As such, he argues that it was unfair to reduce his compensation benefits.  The Veteran's complaint regarding the injustice of the law is not within the purview of the Board's adjudication; the law on this point is what it is.  A person who is incarcerated in a Federal, State, or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665, beginning on the 61st day of incarceration. 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In sum, the law is dispositive of this case rather than the undisputed facts.  The Board is not authorized to disregard the governing statute and regulation.  See 38 U.S.C.A. § 7104 (West 2002).  As the facts are not in controversy, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) regarding reasonable doubt do not apply.  The reduction in the Veteran's compensation to the 10 percent rate from February 2, 2009 to October 22, 2009 based on his incarceration for a felony, was proper; therefore, the appeal challenging the reduction must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The reduction of the Veteran's disability compensation benefits to the benefits equivalent to a 10 percent evaluation, effective from February 2009 to October 2009, due to incarceration for a felony conviction was proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


